TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00332-CR


Charlie C. White, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. D-1-DC-09-201777, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Charlie C. White is awaiting trial for possession of a controlled substance.  White has
filed a pro se notice of appeal from the district court's order overruling White's motion to
suppress evidence.  
This Court does not have jurisdiction to consider an interlocutory appeal unless
that jurisdiction has been expressly granted by law.  Apolinar v. State, 820 S.W.2d 792, 794
(Tex. Crim. App. 1991).  There is no law permitting interlocutory review of an order overruling a
motion to suppress evidence.  If convicted, White may challenge the trial court's order at that time.
The appeal is dismissed.


				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 24, 2009
Do Not Publish